Citation Nr: 0732353	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  02-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish the appellant's basic eligibility for VA death 
benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 communication by the RO.  The 
RO concluded, in essence, that new and material evidence had 
not been received to reopen the appellant's claim for VA 
death benefits because the evidence failed to show that her 
deceased husband had the service required to establish basic 
eligibility.  The appellant appealed to the Board, and the 
Board denied the appeal in December 2003.

The appellant appealed the Board's December 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2006, the Court set aside the Board's 
decision and remanded it for readjudication.  In November 
2006, the Board remanded the claim for additional 
development.  The case is now presented for the Board's 
further consideration.


FINDINGS OF FACT

1.  In July 1981, VA denied the appellant's application to 
reopen a previously denied claim for death benefits on 
grounds that the evidence failed to show that her deceased 
husband had the requisite service to establish basic 
eligibility; VA notified the appellant of its decision, and 
of her appellate rights, but she did not initiate an appeal 
within one year.

2.  The evidence received since the time of the July 1981 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  VA's July 1981 decision is final.  38 U.S.C. § 4005 
(1976); 38 C.F.R. §§ 19.118, 19.153 (1981).

2.  New and material evidence has not been received to 
establish the appellant's basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.156, 
3.159, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks VA death benefits as the surviving spouse 
of her deceased husband.  She believes that her husband had 
the requisite service to establish basic eligibility.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Upon receipt of a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate her claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The VCAA also 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).

A.  The Duty to Notify

In the present case, the Board finds that VA has satisfied 
its duty to notify by way of a VCAA notice letter sent to the 
appellant in April 2007.  The letter informed the appellant 
that the National Personnel Records Center (NPRC) had 
previously certified that her husband did not have the 
requisite service to establish her basic eligibility for VA 
death benefits, and that verification of such service was 
required in order for her claim to be reopened.  See, e.g., 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  She was notified 
that it was her obligation to obtain the required evidence, 
to include a corrective certification from the NPRC, and was 
asked to send any evidence in her possession that pertained 
to the claim.  Although the notice letter was not provided 
until after the appellant's claim was initially adjudicated, 
the claim has since been re-adjudicated in a June 2007 
supplemental statement of the case, thereby correcting any 
defect in its timing.  See, e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how an effective date 
would be assigned if basic eligibility was established and VA 
death benefits were granted.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although notice of that 
matter was later provided in correspondence dated in June and 
August 2007, that notice was untimely inasmuch as it was sent 
to the appellant after the initial adjudication of her claim, 
without subsequent re-adjudication.  The Board notes, 
however, that no questions with respect to effective date are 
currently before the Board on appeal.  Indeed, as set forth 
below, the Board has determined that the appellant's claim 
must be denied.  Consequently, no effective date will be 
assigned as a matter of law.  Under the circumstances, the 
Board finds that the purpose of the notice requirement has 
been satisfied as it pertains to the issue currently in 
question.  No further corrective action is necessary.

B.  The Duty to Assist

The Board also finds that VA has fulfilled its duty to 
assist.  The outcome of this case turns on whether the 
appellant's deceased husband had the required service to 
establish basic eligibility for VA death benefits.  As noted 
above, VA has previously sought and obtained certification 
from the NPRC on this question.  The appellant's arguments 
notwithstanding, it appears clear from the Court's April 2006 
Order in this case that it is the appellant, and not VA, who 
is charged with obtaining a corrective certification from the 
service department.  VA has no present obligation to 
undertake further development of that matter, and no other 
evidentiary development is indicated on the current record.

II.  Claim to Reopen

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2007).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable." 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes.  38 C.F.R. §§ 3.40, 3.41 (2007).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2007).  These 
regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) 
(upholding the constitutionality of 38 U.S.C.A. § 107(a), 
following the reasoning of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991)). 
  
If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c) (2007).  Only service department records can 
establish if and when a person had qualifying active service.  
Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997). 

The appellant has sought to have her deceased spouse 
recognized as an eligible veteran on numerous occasions since 
the 1940s.  She was most recently informed of the denial of 
her claim for death benefits and of her appellate rights by 
letter dated July 28, 1981.  She did not file a timely notice 
of disagreement with that decision.  Accordingly, the July 
1981 RO determination became final.  See 38 U.S.C. § 4005 
(1976); 38 C.F.R. §§ 19.118, 19.153 (1981).  (The Board notes 
that the appellant's claim was again denied in February 1992; 
however, as it does not appear that she was advised of her 
appellate rights in connection with that decision, that 
decision cannot properly be considered a prior final 
disallowance.)

The evidence of record developed prior to the July 1981 RO 
determination includes numerous certifications from the Armed 
Forces of the United States.  A September 1976 letter from VA 
to the appellant shows, for example, that NPRC advised VA on 
multiple occasions that the appellant's spouse had no service 
which could be considered service in the United States Armed 
Forces.

Under the law, a previously denied claim may be considered on 
the merits only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For claims to reopen filed prior to 
August 29, 2001, evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 
38 C.F.R. § 3.156(a) (2001).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 
(1999).  Based on the grounds stated for the denial in the 
July 1981 RO determination, new and material evidence would 
consist of verification of valid military service by the 
United States service department. 
  
The evidence received since the July 1981 RO determination 
consists of copies of a number of documents that have been 
previously submitted to VA in connection with previously 
denied claims.  This duplicative evidence includes affidavits 
from individuals who entered military service with the 
appellant's spouse in 1941 and who served in guerilla forces 
with the appellant's spouse; certificates from the 
Headquarters of the Ablan-Madamba Guerilla Forces indicating 
that the appellant's spouse was a USAFFE-Guerilla; a 1947 
record from the Headquarters of the National Defense Forces 
indicating that he had been assigned to the 12th Infantry; a 
notice from National Service Life Insurance indicating that 
the appellant was entitled to proceeds from a policy in her 
spouse's name; a 1954 record from the General Headquarters of 
the Armed Forces of the Philippines which reported her 
spouse's service status from 1941 to 1945; and affidavits 
from individuals who reported they served with the 
appellant's spouse in the 15th Infantry from January 1945 
until his death the following month.

Evidence received since the July 1981 RO determination also 
consists of written statements prepared by the appellant and 
her representative and additional affidavits from individuals 
who reported they served with the appellant's spouse in 
guerilla forces and in the 15th Infantry.  The allegations by 
the appellant as to the circumstances of her spouse's 
service, to include his alleged status as a veteran based 
upon his guerilla service, are largely identical to those 
previously raised.  Evidence that is cumulative and/or 
redundant is not "new."  

Evidence received since the July 1981 RO determination also 
includes a transcript of testimony provided at a May 2003 
hearing before the undersigned Veterans Law Judge.  The Board 
has taken into consideration the presentation provided by the 
veteran's representative at the hearing.  The representative 
noted that the appellant received National Service Life 
Insurance based on her husband's service.  The representative 
also stated that, based on basic principles of fairness, 
benefits should be paid to the appellant because her husband 
had died "fighting in the resistance against the Japanese in 
support of the objectives of the United States Government" 
and her husband had "believed that he was serving the 
President of the United States . . . and the citizens of the 
Philippines and the United States Government."  Therefore, 
the representative urged, the United States Government has an 
obligation to the appellant to grant her claim for benefits.

Regrettably, none of the representative's arguments can serve 
to reopen the claim.  This is so because the matter under 
consideration is basic eligibility for VA benefits and only 
"service department findings are binding on VA for purposes 
of establishing service in the United States Armed Forces."  
The argument provided at the hearing, no matter how 
persuasive, cannot serve to reopen the claim.  Duro v. 
Derwinski, supra.  As the issue turns upon the nature of the 
military service as recognized by law, the Board is unable to 
identify any material evidence developed since the last final 
denial of this claim.
 
The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from the United States 
service department, and the evidence received since the July 
1981 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
this claim.  There remains a lack of evidence verifying that 
the appellant's spouse had military service that makes her 
eligible for VA benefits.  Although many of the duplicative 
documents she has submitted indicate that her spouse's 
service may have been recognized by the Philippine Army or 
the Philippine Government, that is not equivalent to service 
recognized by the United States Government.  

The Board reiterates that service department findings as to 
the fact of service with the United States Armed Forces are 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Without verification of service by the service department, 
the appellant's claim continues to lack legal entitlement 
under the applicable provisions of law.  Thus, it remains 
subject to denial on the basis of a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 
  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits. 38 C.F.R. 
§ 3.156(a).  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA death benefits, the claim may not be 
reopened and the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


